                 IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


JANEL CASE,                               )
                                          )
                 Plaintiff,               )
                                          )
       v.                                 )    1:17CV741
                                          )
ALEX M. AZAR, II, Secretary of the        )
United States Department of Health        )
and Human Services, in his official       )
capacity only,                            )
                                          )
                 Defendant.               )

                                ORDER

       On January 3, 2019, in accordance with 28 U.S.C. § 636(b),

the Recommendation of the United States Magistrate Judge was filed

and served on the parties in this action, and a copy was given to

the court.    Within the time limitation set forth in the statute,

counsel for Plaintiff objected to the Recommendation. (Doc. 25.)

Plaintiff contends that her off-label use of the drug Myfortic

should be covered under Medicare Part D, the Medicare prescription

drug benefit of the Medicare program, 42 U.S.C. § 1395w-101 et

seq.

       The court has made a de novo determination of the portions of

the Recommendation to which objections were made, which is in

accord with the Magistrate Judge’s Recommendation.         The court

therefore adopts the Recommendation.
     IT IS THEREFORE ORDERED that Plaintiff’s motion for summary

judgment (Doc. 16) is DENIED, that Defendant’s motion for summary

judgment (Doc. 18) is GRANTED, that the final agency decision of

the Secretary is upheld, and that this action is DISMISSED WITH

PREJUDICE.

     A   Judgment   dismissing   this   action   will   be   entered

contemporaneously with this Order.




                                        /s/   Thomas D. Schroeder
                                     United States District Judge

April 15, 2019




                                 2
